DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed September 22, 2021, has been received and entered.
	Claims 4 and 7 are canceled.  
	Claims 1-3, 5, 6, and 8-19 are pending.  Claims 14-18 are withdrawn.  
	Claims 1-3, 5, 6, 8-13, and 19 are examined on the merits (elected species ‘maltodextrin’ for (a), ‘epichlorohydrin’ for (b), and ‘a natural polymer for (c)).

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-3, 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 6,066,325. Previously cited) in view of Slager (US 2011/0236454. Previously cited) and Chudzik `483 (US 2007/0065483), and in light of Wieland (US 2012/0052125. Previously cited).
Wallace discloses a composition comprising a biocompatible, molecular cross-linked hydrogel (column 4, lines 42-43), wherein the composition is applied at target sites in a patient’s body (column 3, line 66 through column 4, line 1).  The composition is particularly useful for delivering drugs and other active agents, wherein the drug or other biologically active agent is typically incorporated into the composition as an aqueous solution, suspension, dispersion, or the like (column 4, lines 5-10).  Wallace discloses exemplary bioactive components of the invention as including hemostatic agents (column 12, line 67 through column 13, line 5), with exemplary hemostatic agents including thrombin, fibrinogen, and clotting factors (column 13, lines 16-17).   In discussing this aspect of their invention, Wallace states, “For example, the composition and methods may find specific use in stopping or inhibiting bleeding (hemostasis), particularly when combined with a suitable hemostatic agent, such as thrombin, fibrinogen, clotting factors, and the like” (column 4, lines 17-21).  This example of Wallace drawn to a composition comprising at least thrombin reads on a ‘hemostatic composition’ comprising a procoagulant (thrombin, meeting the limitation of instant claim 3) as recited in instant claim 1.  

The hydrogel of Wallace may be formed from biologic and non-biologic polymers (column 11, lines 18-19).  Suitable biologic polymers include polysaccharides such as starch derivatives amongst others (column 11, lines 25-28).  Wallace indicates, “Cross-linking of the polymer may be achieved in any conventional manner” (column 7, lines 25-26).  Therefore, the compositions of Wallace comprise a cross-linked polysaccharide-based polymer (e.g. starch derivative).
In sum, Wallace is comparable to the claimed invention since Wallace discloses a hemostatic composition comprising a cross-linked polysaccharide-based polymer (e.g. starch derivative), wherein the composition is a flowable hydrogel, the hemostatic composition further comprising a procoagulant (thrombin).

Wallace differs from the claimed invention in that Wallace does not expressly disclose that (i) the cross-linked polysaccharide-based polymer consists of a cross-linked maltodextrin or a cross-linked maltodextrin modified to further comprise a functional group selected from the group consisting of an amine, an aldehyde, a phosphate, a phosphonate, a sulfate, a sultanate, and a carboxylate group (maltodextrin is elected species); and (ii) the cross-linked polysaccharide based polymer is non-animal or plant-based.

Additionally, when discussing the polysaccharide, Slager states that it can be a natural biodegradable polysaccharide, including polysaccharides and/or polysaccharides derivatives that are obtained from natural sources, such as plants or animals (page 10, paragraph [0139]).  These natural biodegradable polysaccharides include any polysaccharide that has been processed or modified from a natural biodegradable polysaccharide, such as maltodextrin processed from starch (page 10, paragraph [0139]).  Examples of biodegradable polysaccharides include maltodextrin (page 10, paragraph [0139]).
In Example 1 of Slager, a crosslinked organogel was formed from maltodextrin derivatives using bis-chlorosilane crosslinking agents (for proof of concept) and bis-trialkoxysilyl ether crosslinkers, resulting in forming suitable hydrogels (page 19, paragraph [0261]).  Additionally, in experiments of Example 1 in which spray-dried Fab particles were included as the active agent (page 20, paragraph [0263]), crosslinked gels were formed which release these proteins (the Fab particles) in controlled release experiments (page 20, paragraphs [0265]-[0266]). 

Chudzik `483 points out that the use of natural biodegradable polysaccharides, such as maltodextrin or amylose, provides many advantages when used in a coating composition applied to the surface of a medical device, or for the formation of an articles (page 3, paragraph [0025]).  Degradation of a natural biodegradable polysaccharide-containing article or coating from the surface of a medical device, can result in the release of naturally occurring mono- or disaccharides which are common serum components (page 3, paragraph [0025]).  The use of such natural biodegradable polysaccharides that degrade into common serum components can be viewed as more acceptable than the use of synthetic biodegradable polysaccharides that degrade into non-natural compounds or compounds found at very low concentrations in the body (page 3, paragraph [0025]).  This advantageous feature is reflected in the use of natural biodegradable polysaccharides which are non-animal derived, such as amylose and maltodextrin, and that degrade into products that present little or no immunogenic or toxic risk to the individual (page 3, paragraph [0026]).  In the background of their invention, Chudzik `483 points to issues with biodegradable materials derived from animal sources (page 1, paragraphs [0006]-[0012]).  These 
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the polysaccharide that is cross-linked of the biocompatible, molecular cross-linked hydrogel of the Wallace composition drawn to a hemostatic composition comprising thrombin (a procoagulant) with maltodextrin that is non-animal derived for the predictable result of obtaining a composition comprising a biocompatible, molecular cross-linked hydrogel that has enhanced flowability and the ability to be applied onto and conform to sites on or in tissue as sought by Wallace (column 4, lines 42-43, 45-50), and for the predictable result of obtaining a composition comprising cross-linked maltodextrin that is suitable for delivering a hemostatic agent.  There would have been a reasonable expectation of success since Slager teaches maltodextrin and maltodextrin derivatives as being a crosslinkable polysaccharide that is suitable for inclusion in an injectable formulation for drug delivery, since the experimental work of Slager shows that a crosslinked maltodextrin derivative is a hydrogel which is suitable for releasing an active agent, and since Slager teaches that their invention which includes crosslinked maltodextrin is suitable for delivering blood clotting factors as the active agent (page 3, paragraph [0039]) which is drawn to one of the hemostatic agents of Wallace as an alternative to thrombin (column 13, lines 16-17).  
Moreover, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used non-animal derived maltodextrin as the maltodextrin that is cross-linked in the composition of Wallace in view of Slager.  One of 

Regarding the embodiment of instant claim 1 of a cross-linked maltodextrin modified to further comprise a functional group, Slager discloses that the polysaccharide of their formulation can be substituted with pendant groups which causes the hydrophobic derivative to become insoluble in water (page 11, paragraph [0148]).  Furthermore, the addition of hydrophobic pendant groups to a polymer causes an increase in molecular weight of the polysaccharide (page 12, paragraph [0152]).  Examples of the pendant group include an amine terminated hydrocarbon (page 12, paragraph [0156]).  In practicing the invention of Wallace in view of Slager and Chudzik `483, it would have been prima facie obvious to have applied the techniques of Slager regarding the polysaccharide that is crosslinked (e.g., maltodextrin that is crosslinked), including the technique of using a polysaccharide (in particular, a maltodextrin) which is substituted with an amine terminated hydrocarbon pendant group, for the predictable result of obtaining a composition comprising a biocompatible, molecular cross-linked hydrogel that has enhanced flowability and the ability to be applied onto and conform to sites on or in tissue as sought by Wallace, for the reasons discussed above with respect to instant claim 1 regarding the embodiment of a crosslinked maltodextrin (that is non-animal derived), with the same reasoning regarding the reasonable expectation of success.  The resulting crosslinked maltodextrin (that is non-animal derived) substituted with an amine terminated hydrocarbon pendant group reads on a cross-linked maltodextrin modified to further comprise an amine functional group.  Therefore, instant claim 1 for the embodiment of a cross-linked maltodextrin modified to further comprise a functional group (an amine) is also rendered obvious.   

Regarding instant claim 5, as evidenced by Wieland, thrombin is an activator of the coagulation cascade (page 2, paragraph [0020]).  Since the composition rendered obvious by Wallace in view of Slager and Chudzik `483 comprises thrombin as a hemostatic agent and the composition is for the purpose of stopping or inhibiting bleeding (column 4, lines 17-20 of Wallace), then the composition necessarily possesses the property of thrombin of activating the coagulation cascade.  Therefore, instant claim 5 is rendered obvious.  Moreover, given that Wallace in view of Slager and Chudzik `483 renders obvious the composition of parent claim 1, it follows that the composition would have necessarily been suitable for the claimed intended use of enhancing binding to tissues.  See MPEP 2112(I).  Therefore, instant claim 5 is rendered obvious.
Regarding instant claim 11, Wallace teaches that their hydrogel compositions may contain a combination of two or more different materials, e.g. combinations of proteins and polysaccharides and/or non-biologic polymers, as well as combinations of two or more individual materials for each of the polymer types, e.g. two or more proteins, polysaccharides, etc. (column 9, lines 9-15).  Wallace teaches exemplary polymers as including various polymers which read on ‘natural polymers’ (column 7, lines 11-19).  Some of these exemplary polymers that read on ‘natural polymers’ include gelatin, collagen, keratin, etc.  Therefore, in practicing 
 Regarding instant claim 19, Wallace discloses that their invention further provides kits comprising any of their hydrogel materials in combination with written instructions for use which set forth any of the methods described in Wallace for applying the hydrogel onto a target site of tissue (column 9, line 65 through column 10, line 2).  Therefore, instant claim 19 is rendered obvious.
A holding of obviousness is clearly required.

Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Slager, Chudzik `483, and Wieland as applied to claims 1-3, 5, 11, and 19 above, and further in view of De Miguel (Carbohydrate Research. 1999. 319: 17-23. Previously cited).
As discussed above, Wallace in view of Slager and Chudzik `483 (and in light of Wieland, cited as evidence) renders obvious claims 1-3, 5, 11, and 19.  The references differ from claim 6 in that they do not expressly disclose that the cross-linked polysaccharide-based polymer comprises epichlorohydrin (elected species for a crosslinking agent).  The references differ from claim 12 in that they do not expressly disclose that the maltodextrin (that is non-animal derived, reading on ‘non-animal’) is derived from plant material, bacteria, fungi, or algae.  Further still, the references differ from claim 13, which depends from claim 12, in that they do not expressly disclose that the plant material is selected from the group consisting of corn, soy, rice, tapioca, wheat, waxy corn, and waxy rice.

Before the effective filing date of the claimed invention, it would have been obvious to have substituted the cross-linking agent used to crosslink the maltodextrin to make the composition of Wallace in view of Slager and Chudzik `483 (in light of Wieland) with epichlorohydrin for the predictable result of obtaining a composition comprising a hydrogel comprising crosslinked maltodextrin or crosslinked modified maltodextrin.  It would have been a matter of simple substitution of one cross-linking agent for another for the desired result of providing crosslinked maltodextrin or crosslinked maltodextrin modified to further comprise an amine in the composition rendered obvious by Wallace, Slager, Chudzik `483, and Wieland.  There would have been a reasonable expectation of success since De Miguel indicates that epichlorohydrin cross-links carbohydrates and reacts with maltodextrin to form a hydrogel.  In using epichlorohydrin as the cross-linking agent, the resulting crosslinked maltodextrin (or crosslinked maltodextrin modified to further comprise an amine functional group) comprises epichlorohydrin.  Therefore, instant claim 6 is rendered obvious.
Additionally, it would have been obvious to have substituted the non-animal derived maltodextrin of the composition rendered obvious by Wallace, Slager, Chudzik `483, and Wieland with the maltodextrin of De Miguel which reads on a maltodextrin derived from plant 
A holding of obviousness is clearly required.    

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Slager, Chudzik `483, and Wieland as applied to claims 1-3, 5, 11, and 19 above, and further in view of Rolfes (US 2009/0093550. Previously cited)
As discussed above, Wallace in view of Slager and Chudzik `483 (and in light of Wieland, cited as evidence) renders obvious claims 1-3, 5, 11, and 19.  The references differ from claim 8 in that they do not expressly disclose that the molecular weight of the maltodextrin 
Chudzik `483 discloses that because of the particular utility of the amylose and maltodextrin polymers, in some aspects natural biodegradable polysaccharides as taught in their invention have an average molecular weight of 500,000 Da or less, 250,000 Da or less, 100,000 Da or less, or 50,000 Da or less (page 2, paragraph [0023]).  Furthermore, Chudzik `483 teaches that it is also preferred that the natural biodegradable polysaccharide has an average molecular weight of 500 Da or greater; and a particularly preferred size range of about 1,000 Da to about 10,000 Da (paragraph [0258]).  As discussed above, Chudzik `483 discloses non-animal derived maltodextrin.
Rolfes discloses a biocompatible, biodegradable foam prepared using a poly-α(1→4)glucopyranose-based macromere which can be maltodextrin (paragraph [0054] on pages 5 and 6).  Maltodextrins of various molecular weights are commercially available (page 6, paragraph [0056]).  Exemplary maltodextrin polymers have molecular weights ranging from about 500 Da, to about 500,000 Da, about 1000 Da, to about 300,000 Da, and about 5000 Da, to about 100,000 Da (page 6, paragraph [0058]).  Rolfes indicates that maltodextrin and amylose polymers of various molecular weights are commercially available from a number of different sources (page 6, paragraph [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the non-animal derived maltodextrin of 
A holding of obviousness is clearly required.   

Response to Arguments
Applicant’s arguments, filed September 22, 2021, with respect to the objection of claim 6, the rejection under 35 U.S.C. 103 of claims 1-3, 5, 9, 11, and 19 as being unpatentable over Wallace in view of Slager and in light of Wieland, the rejection under 35 U.S.C. 103 of claims 6, 12, and 13 as being unpatentable over Wallace, Slager, and Wieland and further in view of De 
However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited reference Chudzik `483 which is cited in combination with the previously cited art.  Applicant argues that Wallace fails to disclose or suggest any non-animal or plant-based, cross-linked polysaccharide-based polymer.  However, Wallace teaches that the polymer capable of being cross-linked and of being hydrated to form a hydrogel can be a polymer comprising a polysaccharide (column 7, lines 9-19), Slager teaches maltodextrin and maltodextrin derivatives as being a crosslinkable polysaccharide, and Chudzik `483 teaches advantages for using a non-animal derived natural biodegradable polysaccharide (e.g. maltodextrin) in a composition that is implanted in a patient’s body (page 3, paragraph [0026]; page 1, paragraphs [0006]-[0012]) which would have been desirable for the composition of Wallace since Wallace teaches that their composition is applied at target sites in a patient’s body (column 3, line 66 through column 4, line 1).
Additionally, Applicant asserts that contrary to the Office’s position, the skilled artisan without hindsight would not be able to combine Wallace with Slager by substituting gelatin-based polymers of Wallace with maltodextrin-based polymers of Slager.  However, it is instead the Office’s position of substituting the polysaccharide of Wallace (as taught in column 7, lines 9-19) with maltodextrin based on the teachings of Slager.  Applicant asserts that Wallace teaches 
Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Therefore, Applicant is unpersuasive in arguing that the skilled artisan without hindsight would not be able to combine Wallace with Slager.
Applicant further argues against Slager, noting that Slager teaches hydrophobic polysaccharides at paragraph [0138].  Applicant asserts that Slager showed that an example of the hydrophobic derivatives was a maltodextrin having a starting weight of about 3000 Da derivitized with pendent hexanoate groups coupled to the polysaccharide by ester linkages, citing paragraph [0153] of Slager.  Applicant concludes from this that Slager fails to disclose or suggest that the biodegradable polymers disclosed therein were a cross-linked amylopectin, icodextrin, or maltodextrin or a cross-linked amylopectin, icodextrin or maltodextrin modified to further comprise a functional group selected from the group consisting of an amine, an aldehyde, a phosphate, a phosphonate, a sulfate, a sultanate, and a carboxylate group.  However, it is unclear how the teachings in paragraph [0153] of Slager demonstrates this, and it is noted that the rejection is on the basis of modifying Wallace in view of Slager (and new reference Chudzik `483).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the other secondary references Wieland, De Miguel, Chudzik (US 8,241,655), and Rolfes, alone or in combination, do not remedy the deficiencies of Wallace and Slager.  However, as discussed above, Applicant’s arguments are unpersuasive with respect to the new grounds of rejection under 35 U.S.C. 103 over Wallace in view of Slager and Chudzik `483 (with Wieland cited only as evidence).

Likewise, the Declaration of Timothy M. Fulghum, Ph.D. filed August 15, 2019, is unpersuasive in demonstrating surprising and unexpected results.  Applicant cites paragraphs 3-8 and Table 1A, 2A, and 3A of the Declaration.  As noted by the Examiner previously, thrombin is a hemostatic agent and thus would have stopped bleeding.  The Declaration compares results obtained for (a) flowable hydrogel composition comprising maltodextrin hydrogel with thrombin, (b) a powdered maltodextrin lacking the maltodextrin hydrogel thrombin component, and (c) the benchmark product FLOSEAL.  Given that the flowable hydrogel composition 
Moreover, it is unclear that the flowable hydrogel composition of the study explained in the Declaration comprises cross-linked maltodextrin that is non-animal or plant-based.  The Declaration does not specify the source of the maltodextrin, nor does it provide any specifics regarding the maltodextrin that would indicate that it is non-animal or plant-based.  Therefore, it is unclear that the flowable hydrogel composition of the Declaration is directed to the claimed invention (at least claim 1).  As pointed out in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”  Since it is unclear that the evidence of the Declaration is commensurate in scope with the claims, then it cannot be used to support a showing of nonobviousness.

No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                   

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651